DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on 1/4/2021 is acknowledged.  The traversal is on the ground(s) that searching the subject matter of groups I and II does not place a serious burden.  This is not found persuasive because subject matters of group II including additional features, e.g. an electronic latch assembly operatively coupled to a vehicle door, which required further search in different classes/subclasses.
The requirement is still deemed proper and is therefore made FINAL.
Currently, claims 1-11 are pending and examined. 
Claims 12-20 are drawn to non-elected claims and being withdrawn.
Drawings
Color photographs, color drawings or shading drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 4; a citation “the other” does not have a proper antecedent basis. Correction is required. Claims 2-11 depending upon the rejected claim 1 are also rejected. 
Re claim 5, lines 2-3; a citation “the latch secondary engaged position” does not have a proper antecedent basis. Correction is required. Claim 6 depending upon the rejected claim 5 is also rejected.
Re claim 8, line 2; a citation “a secondary sensor” is confusing and indefinite because if there or where is “a primary sensor”? Clarification is required. Claim 9 depending upon the rejected claim 8 is also rejected.
Re claim 9, line 3; a citation “the opposite way” does not have a proper antecedent basis. Correction is required.  
Re claim 9, lines 3-4; a citation “a latch secondary engaged position” is confusing and indefinite because does not clear that if this citation is the same “the latch secondary engaged position” cited in claim 5? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by US No. 2012/0175896 to Martinez.
Re claim 1: Martinez discloses a vehicle door presenting system comprising: an actuator striker 16 disposed at one of a vehicle body surface or a vehicle door; and an actuator 36 disposed at the other of the vehicle body surface or the vehicle door and engagable with the actuator striker 16, and configured to move the vehicle door between a fully closed position and a partially open position via interaction between the actuator 36 and the actuator striker 16, the actuator 36 including a retaining portion 32 to maintain engagement with the actuator striker 16 (at 34, Fig. 1), the retaining portion retaining the vehicle door in the partially open position to prevent the vehicle door from moving toward a fully open position (see Fig. 1, par. [0028]).
Re claim 8: further comprising a secondary sensor 58 such that, when activated, the actuator striker 16 is released from the partially open position, allowing for movement of the door from the partially open position toward the fully open position. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 9: wherein the secondary sensor 58 can be utilized as an anti-pinch sensor when actuator 36 is turning in the opposite way to close the vehicle door from a latch secondary engaged position to the fully closed position. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 10: wherein the actuator 36 is integral with a door latch 10.
Re claim 11: wherein actuator striker 16 is retractable (par. [0024], lines 1-3).
Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale